In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals from an order of the Supreme Court, Queens County (Posner, J.), dated March 19, 1998, which granted the respective motions of the defendants for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with one bill of costs to the respondents appearing separately and filing separate briefs.
The defendants made out a prima facie case for summary judgment. In opposition, the plaintiff did not raise any triable issues of fact. Accordingly, the Supreme Court properly granted the defendants’ motions for summary judgment (see, CPLR 3212 [b]). Altman, J. P., Friedmann, McGinity and Schmidt, JJ., concur.